Title: From James Madison to Edmund Randolph, 13 February 1783
From: Madison, James
To: Randolph, Edmund


My dear Sir
Philada. Feby. 13th. 1783
I heartily congratulate you on the dawn of peace presented in the inclosed paper. Apprehending that the commercial sagacity of this & intervening places, may sieze the crisis to speculate on the Staple of Virga., we have judged it prudent to despatch a messenger with the intelligence to the Government. private letters will also scatter it along the road.
I will not damp your joy by dwelling on prospects which have that tendency; but it will not be improper to hint to you, that there is much reason to believe that the cloud which has been some time lowering on the North Ri[ver]
will not be dispeled by the rays of peace The opinion seems to be wel[l] founded that the arms which have secured the liberties of [this]
country will not be laid down until justice is secured to those who have wielded them and that dangerous convulsions would be hazarded by orders for that purpose. I have not time to add more at present:
Farewell
J.M.
